FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30072

               Plaintiff - Appellee,             D.C. No. 2:12-cr-06003-FVS

  v.
                                                 MEMORANDUM*
JUAN MANUEL PALAFOX-CORTES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Juan Manuel Palafox-Cortes appeals from the district court’s judgment and

challenges the 96-month sentence imposed following his guilty-plea conviction for

conspiracy and aiding and abetting, in violation of 21 U.S.C. § 846 and 18 U.S.C.

§ 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Palafox-Cortes contends that the district court erred by denying his request

for a role adjustment under U.S.S.G. § 3B1.2. We review for clear error. See

United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir. 2006). Because the record

reflects that Palafox-Cortes was involved in the transportation and delivery of a

substantial amount of methamphetamine and did not demonstrate that he was

“substantially less culpable than the average participant” in the conspiracy, the

court did not clearly err by denying the adjustment. See U.S.S.G. § 3B1.2 cmt.

n.3(A); United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011).

      Palafox-Cortes also contends that the district court erred by denying his

motion for a departure under U.S.S.G. § 5K2.0(a)(3). We do not evaluate

challenges to the court’s denial of a departure under Section 5K for procedural

correctness, but rather as part of a sentence’s substantive reasonableness. See

United States v. Ellis, 641 F.3d 411, 421 (9th Cir. 2011). Contrary to Palafox-

Cortes’s contention, the district court did not abuse its discretion in imposing his

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

below-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

severity of the offense. See id.

      AFFIRMED.


                                           2                                    13-30072